Exhibit 10.1
 
SEPARATION AGREEMENT AND RELEASE


This Separation Agreement and Release ("Agreement") is entered into between
Jeffrey A. Beunier ("Employee") on the one hand, and Recovery Energy, Inc., a
Nevada corporation, together with each of its successors, subsidiaries,
affiliates, directors, officers, shareholders, agents and employees
(collectively "Company") on the other hand.  The Employee and the Company are
jointly referred to as the “Parties."

 
WHEREAS, Employee has been employed by the Company as President and Chief
Financial Officer pursuant to the terms of that certain Second Amended and
Restated Employment Agreement dated December 20, 2010 (the “Employment
Agreement”);

 
WHEREAS, Employee has also been a member of the Company's board of directors;
and

 
WHEREAS, Employee voluntarily resigned from those positions effective Monday
April 11, 2011; and

 
WHEREAS, the Parties desire to mutually, amicably and finally resolve and
compromise all issues and claims surrounding Employee’s employment with the
Company and separation from the Company.

 
NOW THEREFORE, for and in consideration of the mutual agreements,
representations, covenants and warranties recited herein, the Parties agree as
follows: 

 
1. Separation.  The Employee's employment with the Company terminated upon
Employee's resignation, April 11, 2011 (the "Separation Date").
 
2. Effective Date.  The effective date of this Agreement is the eighth day after
the date on which Employee executes this Agreement, but no later than May 16,
2011 ("Effective Date"), unless earlier revoked as provided below
 
3. Discretionary Benefits.  The Company agrees to accept the Employee's
resignation and further to provide Employee the following benefits (collectively
"Discretionary Benefits") as consideration for the promises contained in this
Agreement and only upon Employee's execution, delivery and non-revocation of
this Agreement: 
 
 
a.
Severance. The Company shall pay Employee twelve months of base salary for a
total amount of $225,000.00 (“Severance Payment”), less all applicable local,
state, and federal withholding taxes, at the Employee's current withholding
rates.  The Severance Payment will be paid as follows:  (i) a lump sum payment
of $112,500 on the date that is six months and one day following the Effective
Date and (ii) thereafter, an aggregate of $112,500 paid every two weeks in equal
installments payable on each of the Company's regularly scheduled paydays during
the succeeding six months, commencing the first payday following the date that
is six months after the Effective Date.  If there is an outstanding amount due
and owing on Employee’s corporate credit card account, the Company has the right
to deduct from the Severance Payment any amount that constitutes personal
expenditures.  Employee has seven days to present the Company a final expense
report.  The Company will promptly reimburse Employee for all reasonable
business expenses on such report.

 
 
1

--------------------------------------------------------------------------------

 


 
b.
Bonus. Employee acknowledges that he is due no bonus for the fiscal year ending
December 31, 2011, that he has earned no bonus for such fiscal year, that no
bonus has vested nor would one be determinable for 2011. Employee acknowledges
that the Company's compensation committee has yet to determine, in its sole
discretion, whether bonuses will be paid for the fiscal year ended December 31,
2010; therefore, any such bonus for the fiscal year ended December 31, 2010 has
likewise not vested has not been earned and is not determinable; however, if the
Company's compensation committee does in its sole discretion decide to pay a
2010 bonus to the Company's Chief Executive Officer Roger A. Parker for the
fiscal year ended December 31, 2010, then Employee shall receive an amount equal
to Mr. Parker's at the same time.



 
c.
Stock Grants.   Employee owns 135,000 shares of stock in the Company. Had
Employee continued to be employed, he might have become eligible to receive
additional stock, in the amount of 1,925,000 shares, in installments commencing
May 1, 2011. Because Employee has voluntarily resigned before then, he
acknowledges the stock has not been earned and is not vested or determinable.
However, as an additional component of the Discretionary Benefits, the Company
and Employee agree that Company will grant additional shares of common stock to
vest according to the following vesting schedule, subject to the terms and
conditions set forth in this Agreement:



 
481,250 shares will vest on July 15, 2011,



 
481,250 shares will vest on October 15, 2011,



 
481,250 shares will vest on January 15, 2012, and,



 
The final 481,250 shares will vest on April 1, 2012.



 
Employee acknowledges that he has earned no other stock grants or options, nor
are any vested or determinable. The Company may, with mutual consent of the
Employee, accelerate the vesting of some or all of the shares sooner than the
foregoing dates if, in the Company's sole discretion, it approves a block sale
of Employee's stock.  The Company will include Employee’s shares on the
registration statement currently on review at the Securities and Exchange
Commission (the “SEC”).  Employee agrees that, in the event the SEC requires
that the number of shares on such registration statement be reduced, Employee’s
shares will be reduced pro rata with shares owned by management and directors of
the Company.  To the extent of any such pro rata reduction, Employee’s remaining
shares will be included pro rata with shares owned by management and directors
on a future registration statement.

 
 
2

--------------------------------------------------------------------------------

 
 
 
d.
Welfare. The Executive shall be provided by separate notice information
explaining his rights to continue health insurance coverage under COBRA. The
Executive shall be solely responsible for deciding, in his own discretion,
whether to exercise and, if exercised, whether to continue to exercise COBRA
rights. If Executive does, then for each month that Executive makes a COBRA
payment, the Company shall, for a period of one year following the Separation
Date, reimburse him for each such payment.



 
e.
Employee acknowledges that provision of these Discretionary Benefits is not
required by the Company’s past or existing policies and practices and that
Employee is not otherwise entitled by virtue of Employee's employment with or
separation of employment from the Company to receive the Discretionary Benefits.
These Discretionary Benefits are provided as consideration for the terms and
conditions of this Agreement, not in exchange for his services prior to the
Separation Date.



4. Acknowledgment of Paid Wages.  The Employee acknowledges that on the first
pay period following the Separation Date, the Company will pay the Employee his
final paycheck, which will include any accrued and unused vacation through the
Separation Date less all applicable deductions and withholdings at Employee's
previous rates. Employee acknowledges that after that final paycheck, he will
not be due, owed, nor entitled to any other wages, salary, reimbursement,
accrued or unused vacation time or benefits other than as set forth in this
Agreement.  Employee acknowledges that he has no accrued or unused vacation
time.  The Company and Employee agree that Employee has no rights to any
overriding royalty interests other than in oil and gas leaseholds assigned to
Employee and acquired by the Company prior to June 15, 2010.


5. Release and Waiver by Employee.  The Employee forever settles, releases,
waives, and acquits the Company, and its predecessors, assigns, purchasers,
subsidiaries, affiliates, past and present, as well as the employees, officers,
directors, shareholders, agents, representatives and attorneys of each, past and
present (collectively the "Released Entities") of each and every claim, whether
known or unknown,  which exists as of the date of Employee’s signature on this
Agreement,  or which may hereafter arise against the Released Entities, arising
out of or relating to Employee's employment with the Company, separation from
employment, or any potential claim against any of the Released Entities, other
than the breach or alleged breach of this Agreement or Employee’s rights, if
any, to indemnification, and/or defense under the Company’s certificate of
incorporation, bylaw and/or policy or procedure, or under any insurance
contract, in connection with Employee’s acts or omissions within the course and
scope of his employment with the Company. This release specifically includes,
without limitation, claims for the following:
 
 
3

--------------------------------------------------------------------------------

 


 
a.
Alleged violation of the following laws: The Age Discrimination in Employment
Act of 1967, 29 U.S.C. 621 et seq., as amended; The Older Workers Benefit
Protection Act, Pub. Law 101-433, 104 Stat. 978 (1990); Title VII of the Civil
Rights Act of 1964, 42 U.S.C. § 2000-e, as amended; the Americans with
Disabilities Act (ADA), including the ADA Amendments Act, effective January 1,
2009; the Civil Rights Acts of 1866, 1871, and 1991; the Equal Pay Act of 1963;
the Lily Ledbetter Fair Pay Act of 2009; the Employee Retirement and Income
Security Act of 1974, as amended; The Occupational Safety and Health Act, as
amended; Family Medical and Leave Act claims based upon past conduct; Genetic
Information Nondiscrimination Act of 2008 (Pub. L. 110-233, 122 Stat. 881
(2008)); Immigration Reform and Control Act of 1986 (8 U.S.C. §§ 1101, et seq.)
as amended; Labor Management Relations Act, including Section 301 of the LMRA;
the National Labor Relations Act; the Colorado Anti-Discrimination Act C.R.S. §
24-34-101 et seq.; Colorado Labor Relations claims, C.R.S. §§ 8-2-101 et seq.,
and any other federal, state, or local employment statute, law, or ordinance,
including any and all claims of employment discrimination based on race, color,
creed, religion, ancestry, national origin, sex, gender, age, marital status,
disability, sexual orientation, lawful off-duty conduct, or retaliation;



 
b.
Any and all common law claims such as wrongful discharge, breach of contract,
promissory estoppel, violation of public policy, defamation, negligence,
infliction of emotional distress, any intentional torts, outrageous conduct,
interference with contract, fraud, misrepresentation, invasion of privacy, and
retaliation; and



 
c.
Any and all claims for any of the following: money damages, including actual,
compensatory, liquidated or punitive damages, equitable relief such as
reinstatement or injunctive relief, front or back pay, benefits, paid time off,
liquidated damages, costs, interest, expenses, attorneys’ fees, or any other
remedies.



 
d.
Employee acknowledges that nothing in this paragraph prevents Employee from
filing a charge of discrimination with a federal or state agency, but Employee
expressly agrees not to file any claim or lawsuit based upon or related to such
charge of discrimination and expressly waives, releases and forgoes any damages,
benefits, remedies, including reinstatement, costs, and attorneys fees to which
Employee may otherwise be entitled under any claim, demand or lawsuit, including
those initiated by a third party or federal or state agency. In addition to the
releases stated in this paragraph, Employee expressly covenants that s/he will
not take or accept any money, benefit or other relief from a settlement, finding
of cause, conciliation or lawsuit obtained against the Company based upon a
charge of discrimination or other agency complaint filed by Employee or any
third party, including current or former Company employees, or based upon a
proceeding or lawsuit filed by an agency.   Employee also agrees and affirms
that as of the date of Employee’s signature on this Agreement, he has not filed
any charge of discrimination, claim, demand or lawsuit against any of the
Released Entities.



6. Release and Waiver by Company.  The Company forever settles, releases,
waives, and acquits the Employee of each and every claim which exists as of the
date of Employee’s signature on this Agreement.
 
 
4

--------------------------------------------------------------------------------

 


7. No Revival.  The Parties understand and agree that any breach by either Party
of the representations, guarantees or other obligations set forth in this
Agreement shall not operate to revive any of the alleged claims or disputed
issues with respect to Employee’s employment with or separation from the
Company; rather, the sole remedy for such breach shall be an action for breach
of this Agreement.


8. Confidentiality.  Employee agrees that neither Employee nor Employee's
representatives, agents and immediate family members will reveal any
confidential or highly sensitive information relating to Employee's employment
with or separation from the Company, Company operations or any confidential or
proprietary matters entrusted to Employee as an employee of the Company,
including without limitation, the terms and conditions of this Agreement, except
that Employee may disclose the terms and conditions of this Agreement to
Employee's immediate family members, attorneys, accountants, tax consultants,
state and federal tax authorities, or as may otherwise be required by law.  


9. Non-disparagement.  The Employee shall not disparage, orally or in writing,
the Company, its officers, directors, representatives, employees, policies,
operations, or any of the Released Entities. Likewise, the Company's executive
team, investor relations consultant and directors shall not disparage, orally or
in writing, the Employee.  In the event either Party receives a subpoena to
testify or otherwise provide information about topics related to the other
Party, the receiving Party shall immediately notify the other Party.


10. No Admission of Liability.  By entering into this Agreement, none of the
Parties admits liability of any kind or nature whatsoever to any other Party,
such liability being expressly denied.


11. Return of Corporate Property.  Employee hereby covenants and agrees that
Employee shall promptly return all documents, keys, credit cards, data devices,
computer equipment, phones, Company products, keycards, account information, and
all other items which are the property of the Company and/or contains
confidential information; and, in the case of documents, to return any and all
materials of any kind and in whatever medium, including, without limitation, all
manuals, handbooks, hard disk drive and diskette data, microfiche, photographs,
geological or other resource information, accounting or financial information,
emails or other Company communications, and any other Company information that
Employee has obtained during the course of Employee's employment with the
Company. Employee represents and warrants that he has done so and, further, that
he has taken affirmative steps to inspect and cleanse his personal computer(s)
and phone(s) of the same. Employee further agrees that he will allow the
Company's designee to inspect his personal computers and phone(s) and cleanse
them of the same if any still remains; Employee releases the Company and its
designee of any liability for any harm or damage that might be caused in that
process and acknowledges it may be necessary for him to reset his systems to
their original factory settings to ensure that such information has been
cleansed of his systems; therefore, before then, Employee shall take such steps
as he believes necessary to back-up his personal photographs, music, or other
information from such systems, but will allow the Company's designee to inspect
such back-ups to confirm they do not contain any of the Company's information
either.
 
 
5

--------------------------------------------------------------------------------

 


12. Resignation Letter.  Employee agrees to sign the general resignation letter
attached as Exhibit A to this Agreement. Employee forever waives and
relinquishes any and all claim, right, or interest in reinstatement or future
employment that Employee presently has or might in the future have with the
Released Entities or their assigns.  Employee agrees that he will not apply for
employment with the Released Entities or any of their assigns in the future and
that if he does apply, his employment application need not be considered and he
has no right of recovery for a refusal to be hired.  If Employee is hired by one
of the Released Entities, Employee's employment may be terminated, and he has no
right to recover for any claims that may arise from that termination. Employee
and Company agree that Employee's employment agreement dated as of December 20,
2010 is hereby terminated.


13. Non-Competition; Non-Solicitation.


(a)           Employee will not, within a 10-mile radius of any land owned,
leased or operated by the Company (the “Competitive Area”), at any time during
the period ending on the date two years after the date of this Agreement without
the prior written consent of the Company, directly or indirectly, whether for
his own account or as a shareholder, partner, joint venturer, employee,
consultant, investor, lender, advisor, and/or agent, of any person or business
entity:


(1)           Engage in activities or businesses that are substantially in
competition with what the Company has engaged in or developed a plan (known to
Employee) to pursue as of the date of this Agreement (“Competitive Activities”),
including, without limitation (i) engaging in a business which involves the
acquisition or development of oil or gas fields in the Competitive Area; (ii)
soliciting any customer or prospective customer of the Company to purchase, use
or engage in Competitive Activities in the Competitive Area, as applicable, from
anyone other than the Company, as applicable; and (iii) assisting any person or
entity in any way to do, or attempt to do, anything prohibited by clauses (i),
(ii) or (iii) of this Subsection (1).  Notwithstanding the foregoing, Employee
may engage in activities involving the sale of oil to Shell or Plains Resources;
or


(2)           Establish any new business that engages in Competitive Activities.


(b)           Employee will not at any time during the period ending on the date
one year after the date of this Agreement without the prior written consent of
the Company, directly or indirectly, whether for his own account or as a
shareholder, partner, joint venturer, employee, consultant, investor, lender,
advisor, and/or agent, of any person or business entity, solicit, recruit or
hire any employees of the Company or persons who have worked for the Company, or
solicit or encourage any employee of the Company to leave the employment of the
Company, as applicable.


(c) Notwithstanding, the foregoing covenants will not be deemed breached by
Employee as a result of the ownership by Employee of less than an aggregate of
1% of any class of stock of a corporation engaged, directly or indirectly, in
Competitive Activities; provided that such stock is listed on a national
securities exchange or is quoted on the NASDAQ National Market System.
 
 
6

--------------------------------------------------------------------------------

 


(d) Employee acknowledges that, in his former capacities at the Company, he was
an executive employee, with a significant ownership interest in, and access to
the confidential and trade secret information of the Company; therefore,
Employee agrees, the foregoing covenants are reasonable and necessary to protect
the business, trade secrets, and the goodwill of the Company.  In the event any
such time limitation or the geographic scope of the foregoing covenants is
deemed to be unreasonable by any court of competent jurisdiction, the limitation
will be deemed reduced to such period or area that such court deems reasonable.


14. Remedy.  In the event of any breach of this Agreement by Employee, Employee
shall immediately forfeit any remaining Severance Payment as well as any yet
unvested shares under Section 2(c). Employee further acknowledges that in the
event of any such breach, the Company will not have an adequate remedy at law.
Accordingly, the Company will be entitled to such equitable and injunctive
relief, without bond, as may be available to restrain him and any other person
or business entity involved in such breach or threatened breach from further
violations of this Agreement. Nothing in this Agreement will be construed as
prohibiting the Company from pursuing any other remedies available at law or in
equity for breach or threatened breach, including the recovery of damages.


15. Indemnification.  The Company agrees to provide the Employee with the
indemnification rights (and rights to advancement of expenses, if any) currently
provided by the Company as described in the Company’s certificate of
incorporation and bylaws, to its directors and officers.  Notwithstanding any
future amendments to the Company’s certificate of incorporation or bylaws, the
Company hereby agrees to continue to provide the Employee with such
indemnification rights so long as he is exposed to any potential liability by
reason of his services as an officer and director of the Company.  The rights
granted to the Employee by the Company in this Agreement shall not be deemed
exclusive of, or in limitation of, any rights to which he may be entitled under
applicable law, the Company’s certificate of incorporation, or otherwise.


16. Tax Compliance; Section 409A.  The Company shall be entitled to withhold
from any amounts payable under this Agreement any federal, state, local or
foreign withholding or other taxes or charges which the Company is required to
withhold pursuant to applicable law.  Notwithstanding any other provision
herein: (i) the parties hereto intend that payments and benefits under this
Agreement comply with or be exempt from Section 409A of the Internal Revenue
Code of 1986, as amended, and the regulations and guidance promulgated
thereunder (collectively, “Section 409A”) and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be in compliance
therewith or exempt therefrom, and, with the prior written consent of the
Employee, the Company may adopt such amendments to the Agreement or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, that the Company determines are
necessary or appropriate to exempt any payment hereunder from Section 409A
and/or preserve the intended tax treatment of any payment provided hereunder, or
comply with the requirements of Section 409A and thereby avoid the application
of any penalty taxes under Section 409A; provided that, in no event whatsoever
shall the Company be liable for any additional tax, interest or penalty that may
be imposed on the Employee by Section 409A or damages for failing to comply with
Section 409A; (ii) for all purposes of this Agreement, references herein to
“termination” or other terms of similar import shall in each case mean a
“separation from service” within the meaning of Section 409A; (iii) for purposes
of Section 409A, the Employee’s right to receive any installment payment
pursuant to this Agreement shall be treated as a right to receive a series of
separate and distinct payments; (iv) in no event shall any payment under this
Agreement that constitutes nonqualified deferred compensation subject to Section
409A be subject to offset unless otherwise permitted by Section 409A; (v) to the
extent that reimbursements or other in-kind benefits under this Agreement
constitute “nonqualified deferred compensation” for purposes of Code Section
409A, (A) all expenses or other reimbursements hereunder shall be made on or
prior to the last day of the taxable year following the taxable year in which
such expenses were incurred by the Employee, (B) any right to reimbursement or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit, and (C) no such reimbursement, expenses eligible for reimbursement, or
in-kind benefits provided in any taxable year shall in any way affect the
expenses eligible for reimbursement, or in-kind benefits to be provided, in any
other taxable year; and (vi) payments made in accordance with the Company’s
customary payroll practices shall be made within 30 days of each payroll date
pursuant to the payroll schedule in effect on the Effective Date of this
Agreement.
 
 
7

--------------------------------------------------------------------------------

 


17. Severability.  If any provision of this Agreement shall be held invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions of this Agreement shall not be impaired thereby. 


18. Successors and Assigns.  Except as otherwise provided herein, this Agreement
shall bind and inure to the benefit of and be enforceable by the Employee, the
Company, each of the Party’s respective successors and assigns, and the Released
Entities.
 
19. Counterparts.  This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same Agreement.


20. Governing Law.  This Agreement shall be governed by the internal laws of the
State of Colorado, without reference to principles of conflicts of laws.
 
21. No Interpretation Against Drafter.  The Parties also acknowledge that this
Agreement has been the subject of negotiations and discussions between the
Parties.  This Agreement will be construed to have been drafted by all the
Parties, so that any rule of construing ambiguities against the drafter will
have no force or effect with respect to this Agreement.
 
22. Attorney Fees.  Each party to this Agreement shall be fully responsible for
his or its own costs and attorney’s fees associated with the negotiation and
preparation of this Agreement.  In the event either Party brings a legal action
to enforce any provision of this Agreement, the prevailing party shall be
entitled to recover attorney fees, costs and expenses.
 
 
8

--------------------------------------------------------------------------------

 
 
23. Entire Agreement and Continuing Obligations.  This Agreement embodies the
sole and entire agreement of the Parties with respect to its subject matter. 
Except as noted in this paragraph, no other letter, verbal statement, agreement,
promise, undertaking, understanding, or arrangement, made prior to or
contemporaneously with the execution of this Agreement is binding on any of the
Parties, unless expressly set forth herein.
 
24. Acknowledgment Under the ADEA.  The Parties acknowledge that this is an
important legal document.  Employee is advised to consult with an attorney
before signing this Agreement.  Employee is also advised that Employee has 21
days after receiving this Agreement to consider it.  If Employee chooses to
agree to the terms of this Agreement, Employee must sign and return the
Agreement to the Company's Chief Executive Officer Roger A. Parker, at the
address below within 21 days of Employee's receipt of this Agreement.  If
Employee signs the Agreement, Employee will then have the right to revoke this
Agreement by delivering written revocation to the Company's Chief Executive
Officer Roger A. Parker, but such notice must be received by Mr. Parker within
seven days after the date Employee signed the Agreement.  The signed Agreement
and/or any notice of revocation must be delivered by an overnight delivery
service or by certified mail, return receipt requested, to:
 
Roger A. Parker
Chief Executive Officer
Recovery Energy, Inc.
1515 Wynkoop, Suite 200
Denver, CO  80220
 
(Remainder of page intentionally left blank)
 
 
 
 
 
 
9

--------------------------------------------------------------------------------

 
 
If this Agreement is not signed and delivered to Roger A. Parker within the
21-day period, or if it is revoked within the 7-day period, neither Employee nor
Company will have any rights or obligations under this Agreement.  This
Agreement is binding upon and shall inure to the benefit of Company, Employee
and the Released Entities.  By signing this Agreement, the Parties represent
that they have read and understand it, that they have discussed or had an
opportunity to discuss it voluntarily with their respective attorneys, and that
they enter into it knowingly and voluntarily.


WHEREFORE, Employee and Company voluntarily enter into this Agreement by
affixing their signatures on the date(s) set forth below.
 

Executed this 12th day of April, 2011 by:      Executed this 12th day of April,
2011 by:             
/s/ Jeffrey A. Beunier
   
/s/ Roger A. Parker
 
Jeffrey A. Beunier
   
Roger A. Parker, Chief Executive Officer
 
 
   
Recovery Energy, Inc.
 





 
10

--------------------------------------------------------------------------------

 
 
Exhibit A




To Whom It May Concern:


I, Jeffrey A. Beunier, effective as of April 11, 2011, voluntarily resign all
employment with and as President, Chief Financial Officer, as well as a member
of the board of directors of Recovery Energy, Inc.




                                                       
____________________________________
                                                            Jeffrey A. Beunier


Date: _____________________
 
 
 
 
 
11

--------------------------------------------------------------------------------



